Exhibit 10.6

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated March 29, 2012 (the “Agreement”) is
entered into by and among Avis Budget Car Rental, LLC, a Delaware limited
liability company and Avis Budget Finance, Inc., a Delaware corporation
(together, the “Company”), the guarantors listed in Schedule 1 hereto (the
“Guarantors”), Barclays Capital Inc. (the “Representative”), and the other
initial purchasers listed on Schedule 2 hereto (collectively, with the
Representative, the “Initial Purchasers”).

The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated 26, 2012 (the “Purchase Agreement”), which provides for
the sale by the Company to the Initial Purchasers of $125,000,000 aggregate
principal amount of the Company’s 8.25% Senior Notes due 2019 (the “Securities”)
which will be guaranteed on an unsecured senior basis by each of the Guarantors.
As an inducement to the Initial Purchasers to enter into the Purchase Agreement,
the Company and the Guarantors have agreed to provide to the Initial Purchasers
and their direct and indirect transferees the registration rights set forth in
this Agreement. The execution and delivery of this Agreement is a condition to
the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Closing Date” shall mean March 29, 2012.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities.

“Guarantees” shall mean the guarantees of the Securities and Exchange Securities
by the Guarantors under the Indenture.

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
October 15, 2010 among the Company, the Guarantors from time to time parties
thereto and The Bank of Nova Scotia Trust Company of New York, as Trustee, and
as the same may be amended or supplemented from time to time in accordance with
the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any

 

2



--------------------------------------------------------------------------------

additional Securities under the Indenture prior to consummation of the Exchange
Offer or, if applicable, the effectiveness of any Shelf Registration Statement,
such additional Securities and the Registrable Securities to which this
Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) such Securities become eligible to be sold pursuant to Rule 144
under the Securities Act by a Person that is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor,
(iii) such Securities are sold under circumstances in which any legend borne by
such Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Company or (iv) such Securities
cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of not more than one
counsel for any Underwriters or Holders (whose counsel shall be selected by the
Holders of a majority in aggregate principal amount of Registrable Securities to
be registered in the applicable Registration Statement) in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any Prospectus
and any amendments or supplements thereto, any underwriting agreements,
securities sales agreements or other similar agreements and any other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority

 

3



--------------------------------------------------------------------------------

Holders and which counsel may also be counsel for the Initial Purchasers), and
(viii) the fees and disbursements of the independent public accountants of the
Company and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding any and all fees and expenses of advisors or
counsel to the Underwriters (other than fees and expenses set forth in clause
(ii) above) or the Holders and underwriting discounts and commissions, brokerage
commissions and transfer taxes, if any, relating to the sale or disposition of
Registrable Securities by a Holder pursuant to any Registration Statement.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“Representative” shall have the meaning set forth in the preamble.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Target Registration Date” shall have the meaning set forth in Section 2(b)
hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

4



--------------------------------------------------------------------------------

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Company and
the Guarantors shall use their reasonable best efforts to (i) cause to be filed
with the SEC an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(ii) have such Registration Statement remain effective until 180 days after the
last Exchange Date for use by one or more Participating Broker-Dealers. The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and use
their reasonable best efforts to complete the Exchange Offer not later than 45
days after such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
last Exchange Date; and

(v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

 

5



--------------------------------------------------------------------------------

As a condition to participating in the Exchange Offer, each Holder will be
required to represent to the Company and the Guarantors prior to the
consummation of the Exchange Offer (which representation may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
that (i) any Exchange Securities to be received by it will be acquired in the
ordinary course of its business, (ii) at the time of the commencement of the
Exchange Offer it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in the
distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions of the Securities Act, (iii) it is not
an “affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor and (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, make available a Prospectus to purchasers) in connection with
any resale of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities validly tendered by such Holder and
accepted for exchange pursuant to the Exchange Offer.

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
450th day after the issuance of the Securities (the “Target Registration Date”)
or (iii) upon receipt of a written request (a “Shelf Request”) from any Initial
Purchaser representing that it holds Registrable Securities that are or were
ineligible to be exchanged in the Exchange Offer, the Company and the Guarantors
shall use their reasonable best efforts to cause to be filed as soon as
practicable after such determination, date or Shelf

 

6



--------------------------------------------------------------------------------

Request, as the case may be, a Shelf Registration Statement providing for the
sale of all the Registrable Securities by the Holders thereof and to have such
Shelf Registration Statement become effective.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have become effective both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to offers and sales of Registrable
Securities held by the Initial Purchasers after completion of the Exchange
Offer.

The Company and the Guarantors agree to use their reasonable best efforts to
keep the Shelf Registration Statement continuously effective (i) until the
expiration of the time period referred to in Rule 144(b)(i) under the Securities
Act or (ii) for such shorter period that will terminate when all the Registrable
Securities covered by the Shelf Registration Statement (x) have been sold
pursuant to the Shelf Registration Statement or (y) cease to be outstanding (the
“Shelf Effectiveness Period”). The Company and the Guarantors further agree to
supplement or amend the Shelf Registration Statement and the related Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their reasonable best efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the Target Registration Date,
the interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period immediately following the Target
Registration Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the Exchange Offer is completed or
the Shelf Registration Statement, if required hereby, becomes effective or the
Securities become freely tradable under the Securities

 

7



--------------------------------------------------------------------------------

Act, up to a maximum total increase of 0.50% per annum. In the event that the
Company receives a Shelf Request pursuant to Section 2(b)(iii), and the Shelf
Registration Statement required to be filed thereby has not become effective by
the later of (x) the Target Registration Date or (y) 90 days after delivery of
such Shelf Request (such later date, the “Shelf Additional Interest Date”), then
the interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period payable commencing from one day
after the Shelf Additional Interest Date and (ii) an additional 0.25% per annum
with respect to each subsequent 90-day period, in each case until the Shelf
Registration Statement becomes effective or the Securities become freely
tradable under the Securities Act, up to a maximum total increase of 0.50% per
annum.

If the Shelf Registration Statement, if required hereby, has become effective
and thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable, in each case whether or not permitted by this Agreement, at
any time during the Shelf Effectiveness Period, and such failure to remain
effective or usable exists for more than 75 days (whether or not consecutive) in
any 12-month period, then the interest rate on the Registrable Securities will
be increased commencing on the 75th day in such 12-month period by (i) 0.25% per
annum for the first 90-day period immediately following such 75th day, and
(ii) an additional 0.25% per annum with respect to each subsequent 90-day
period, up to a maximum total increase of 0.50% per annum, and ending on such
date that the Shelf Registration Statement has again become effective or the
Prospectus again becomes usable.

(e) Notwithstanding anything to the contrary contained herein, the increased
interest rate described in Section 2(d) above is the sole and exclusive remedy
available to Holders due to a registration default, so long as the Company and
the Guarantors are acting in good faith hereunder, including, without
limitation, with respect to satisfying their obligations.

(f) The Company represents, warrants and covenants that, unless it obtains the
prior consent of counsel for the Majority Holders or the consent of the managing
underwriter(s) in connection with any Underwritten Offering of Registrable
Securities, it (including its agents and representatives) will not prepare,
make, use, authorize, approve or refer to any “free writing prospectus” (as
defined in Rule 405 under the Securities Act) in connection with the Securities
or the Exchange Securities, other than any communication pursuant to Rule 134
under the Securities Act or any document constituting an offer to sell or
solicitation of an offer to buy the Securities or the Exchange Securities that
falls within the exception from the definition of prospectus in
Section 2(a)(10)(a) of the Securities Act.

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall as
soon as practicable (unless otherwise stated below):

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (z) shall
comply as to form in all

 

8



--------------------------------------------------------------------------------

material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) in the case of a Shelf Registration, upon written request, furnish to each
Holder of Registrable Securities, to counsel for the Initial Purchasers, to
counsel for all such Holders and to each Underwriter of an Underwritten Offering
of Registrable Securities, if any, without charge, as many copies of each
Prospectus or preliminary prospectus, and any amendment or supplement thereto,
as such Holder, counsel or Underwriter may reasonably request in writing in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Registrable Securities
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or any amendment or supplement thereto in
accordance with applicable law;

(iv) use their reasonable best efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement becomes effective; cooperate with such Holders in
connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc.; and use their reasonable best efforts to do any and
all other acts and things that may be reasonably necessary or advisable to
enable each Holder to complete the disposition in each such jurisdiction of the
Registrable Securities owned by such Holder; provided that neither the Company
nor any Guarantor shall be required to (1) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (2) file any general consent to
service of process in any such jurisdiction, (3) subject itself to taxation in
any such jurisdiction if it is not so subject, or (4) make any changes to its
incorporating or organizational documents or limited liability agreement, if
applicable, or any other agreement between it and its stockholders or members,
if any;

(v) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing

 

9



--------------------------------------------------------------------------------

(1) when a Registration Statement has become effective, when any post-effective
amendment thereto has been filed and becomes effective and when any amendment or
supplement to the Prospectus has been filed, (2) of any request by the SEC or
any state securities authority for amendments and supplements to a Registration
Statement or Prospectus or for additional information after the Registration
Statement has become effective, (3) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Shelf Registration Statement is effective that makes any statement made in
such Shelf Registration Statement or the related Prospectus untrue in any
material respect or that requires the making of any changes in such Shelf
Registration Statement or Prospectus in order to make the statements therein,
with respect to a Prospectus, in the light of the circumstances under which such
statements were made, not misleading, and (6) of any determination by the
Company or any Guarantor that a post-effective amendment to a Registration
Statement or any amendment or supplement to the Prospectus would be appropriate;

(vi) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by promptly filing an amendment to such Shelf Registration
Statement on the proper form, and provide notice promptly to each Holder of the
withdrawal of any such order or such resolution;

(vii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);

(viii) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least three Business
Days prior to the closing of any sale of Registrable Securities made by such
Holders;

 

10



--------------------------------------------------------------------------------

(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Registrable Securities, such Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company shall notify the Holders of
Registrable Securities to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and such Holders hereby agree
to suspend use of the Prospectus until the Company and the Guarantors have
amended or supplemented the Prospectus to correct such misstatement or omission;

(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus (other than any document that is to be incorporated by reference
into a Registration Statement or a Prospectus after initial filing of a
Registration Statement and doesn’t name the Holders of Registrable Securities in
their capacity as such), provide copies of such document to the Initial
Purchasers and their counsel (if the Initial Purchasers holds any Registrable
Securities) (and, in the case of a Shelf Registration Statement, to the Holders
of Registrable Securities and their counsel) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (if the Initial Purchasers
holds any Registrable Securities) (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) available for
discussion of such document; and the Company and the Guarantors shall not, at
any time after initial filing of a Registration Statement, use or file any
Prospectus, any amendment of or supplement to a Registration Statement or a
Prospectus (other than any document that is to be incorporated by reference into
a Registration Statement or a Prospectus and doesn’t name the Holders of
Registrable Securities in their capacity as such), of which the Initial
Purchasers and their counsel (if the Initial Purchasers holds any Registrable
Securities) (and, in the case of a Shelf Registration Statement, the Holders of
Registrable Securities and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (if the
Initial Purchasers hold any Registrable Securities) (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities or their counsel)
shall reasonably object within five Business Days after receipt thereof, unless
the Company believes such Prospectus, amendment or supplement to a Prospectus is
required by applicable law;

(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement covering such Exchange Securities or Registrable
Securities;

(xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the

 

11



--------------------------------------------------------------------------------

Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the Trust Indenture Act; and execute, and use their reasonable
best efforts to cause the Trustee to execute, all documents as may be required
to effect such changes and all other forms and documents required to be filed
with the SEC to enable the Indenture to be so qualified in a timely manner;

(xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of a majority of the outstanding aggregate
principal amount of the Registrable Securities to be included in such Shelf
Registration (an “Inspector”), any Underwriter participating in any disposition
pursuant to such Shelf Registration Statement, any attorneys and one firm of
accountants designated by such Holders and any attorneys (but not more than one
counsel acting for all such Holders) and accountants designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company, the
Guarantors and their subsidiaries, and cause the respective officers, directors
and employees of the Company and the Guarantors to supply all information
reasonably requested by any such Inspector, Underwriter, attorney or accountant
to conduct reasonable investigation within the meaning of Section 11 of the
Securities Act in connection with a Shelf Registration Statement; provided that
the foregoing investigation and information gathering shall be coordinated on
behalf of such parties by one counsel designated by and on behalf of such
parties; and provided further that if any such information is identified by the
Company or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Holder or Underwriter);

(xiv) in the case of a Shelf Registration, use their reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which similar securities issued or guaranteed by
the Company or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

(xv) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment promptly after
the Company has received notification of the matters to be so included in such
filing;

(xvi) in the case of a Shelf Registration, enter into such customary agreements,
including, but not limited to, an underwriting agreement which contains
indemnities substantially similar to those contained in the Purchase Agreement,
and use its reasonable best efforts to take all such other actions in connection
therewith (including those requested by the Holders of a majority in principal
amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten

 

12



--------------------------------------------------------------------------------

Offering and in such connection, (1) to the extent possible, make such
representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company, the
Guarantors and their subsidiaries and the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers
and guarantors to underwriters in Underwritten Offerings and confirm the same if
and when required by the applicable underwriting agreement, (2) obtain opinions
of counsel to the Company and the Guarantors (which counsel and opinions, in
form, scope and substance, shall be reasonably satisfactory to such Underwriters
and their counsel) addressed to each Underwriter of Registrable Securities, in
customary form subject to customary limitations, assumptions and exclusions and
covering the matters customarily covered in opinions requested in Underwritten
Offerings, (3) obtain “comfort” letters from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
certified public accountant of any subsidiary of the Company or any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder (to the extent
permitted by applicable professional standards) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with Underwritten
Offerings, including but not limited to financial information contained in any
preliminary prospectus or Prospectus and (4) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in Underwritten Offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in the applicable underwriting agreement; and

(xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing. The Company and the Guarantors shall be entitled
to refuse to include for registration the Registrable Securities held by any
Holder who fails to comply with such request and provide the requested
information after being given 15 Business Days notice of such request to the
extent such information is required by applicable law to be included in the
Shelf Registration Statement, and such Holder shall not be entitled to
additional interest pursuant to Section 2(d) above.

 

13



--------------------------------------------------------------------------------

(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(v)(3), (5), or (6) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof,
or until it is advised in writing by the Company that the use of the Prospectus
may be resumed, and, if so directed by the Company and the Guarantors, such
Holder will deliver to the Company and the Guarantors all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities that is current at the
time of receipt of such notice.

(d) If the Company and the Guarantors shall give any notice pursuant to
Section 3(c) hereof to suspend the disposition of Registrable Securities
pursuant to a Shelf Registration Statement, the Company and the Guarantors shall
extend the period during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days equal to
the number of days in the period from and including the date of the giving of
such notice to and including the date when the Holders of such Registrable
Securities shall have received copies of the supplemented or amended Prospectus
necessary to resume such dispositions. The Company and the Guarantors may give
any such notice pursuant to Section 3(c) only twice during any 365-day period
and any such suspensions shall not exceed 75 days in any 365-day period and
there shall not be more than two suspensions in effect during any 365-day
period.

(e) In the case of an Underwritten Offering, the investment bank or investment
banks and manager or managers (each an “Underwriter”) that will administer the
offering will be selected by the Holders of a majority of the outstanding
aggregate principal amount of the Registrable Securities included in such
offering, subject to the Company’s consent, which consent shall not be
unreasonably withheld. Such Holders shall be responsible for all underwriting
commissions and discounts in connection therewith. No Holder of Registrable
Securities may participate in any Underwritten Offering unless such Holder
(i) agrees to sell such Holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements, provided that the
Holders are given 15 Business Days notice of such requests.

(f) Notwithstanding anything contained herein, the Holders may only sell their
Registrable Securities in an Underwritten Offering with the Company’s consent,
which may be granted or withheld in the Company’s sole discretion.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

 

14



--------------------------------------------------------------------------------

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to use their reasonable best
efforts to amend or supplement the Prospectus contained in the Exchange Offer
Registration Statement for a period of up to 180 days after the last Exchange
Date (as such period may be extended pursuant to Section 3(d) of this Agreement
(in the case of a Shelf Registration Statement that is combined with an Exchange
Offer Registration Statement)), if requested by the Initial Purchasers or by one
or more Participating Broker-Dealers, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4. The Participating Broker-Dealers shall not be authorized by
the Company to deliver and shall not deliver such Prospectus after such period
in connection with the resales contemplated by this Section 4.

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) above.

5. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, agree to indemnify and hold harmless (i) each Initial Purchaser
and each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Purchaser or any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus used in violation of this Agreement or any “issuer information”
(“Issuer Information”) filed or required to be filed pursuant to Rule 433(d)
under the Securities Act, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission

 

15



--------------------------------------------------------------------------------

made in reliance upon and in conformity with any information relating to any
Initial Purchaser or information relating to any Holder furnished to the Company
in writing through the Representative or any selling Holder respectively
expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Company and the Guarantors, jointly and severally,
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their respective affiliates and each Person who controls such Persons(within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement, any Prospectus, any Free Writing
Prospectus or any Issuer Information.)

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by or on behalf of such Holder expressly for use in any
Registration Statement and any Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any

 

16



--------------------------------------------------------------------------------

impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by the Representative,
(y) for any Holder, its directors and officers and any control Persons of such
Holder shall be designated in writing by the Majority Holders and (z) in all
other cases shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request; (ii) the Indemnifying Person shall not have reimbursed the Indemnified
Person in accordance with such request prior to the date of such settlement and
(iii) the Indemnified Person shall have given at least 30 days prior written
notice of its intention to settle. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (A) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to or insufficient to hold harmless an Indemnified Person in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors on the one hand or by the
Holders on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

17



--------------------------------------------------------------------------------

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing to defend, or defending any such action or claim. Notwithstanding the
provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several in proportion
to the respective principal amount of the Registrable Securities held by each
Holder and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement .

6. General.

(a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the

 

18



--------------------------------------------------------------------------------

Guarantors have obtained the written consent of Holders of at least a majority
in aggregate principal amount of the outstanding Registrable Securities affected
by such amendment, modification, supplement, waiver or consent ; provided that
no amendment, modification, supplement, waiver or consent to any departure from
the provisions of Section 5 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

 

19



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

AVIS BUDGET CAR RENTAL, LLC By  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer AVIS BUDGET
FINANCE, INC. By  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer AVIS BUDGET
GROUP, INC. By  

/s/ David B. Wyshner

Name:   David B. Wyshner Title:  

Senior Executive Vice President and

Chief Financial Officer

AVIS BUDGET HOLDINGS, LLC By  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AB CAR RENTAL SERVICES, INC.

ARACS LLC

AVIS ASIA AND PACIFIC, LLC

AVIS CAR RENTAL GROUP, LLC

AVIS CARIBBEAN, LIMITED

AVIS ENTERPRISES, INC.

AVIS GROUP HOLDINGS, LLC

AVIS INTERNATIONAL, LTD.

AVIS OPERATIONS, LLC

AVIS RENT A CAR SYSTEM, LLC

PF CLAIMS MANAGEMENT, LTD.

PR HOLDCO, INC.

WIZARD CO., INC.

 

By  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer BGI LEASING, INC.

BUDGET RENT A CAR SYSTEM, INC.

BUDGET RENT A CAR LICENSOR, LLC

BUDGET TRUCK RENTAL LLC

RUNABOUT, LLC WIZARD SERVICES, INC. By  

/s/ David B. Wyshner

Name:   David B. Wyshner Title:  

Senior Executive Vice President, Chief

Financial Officer and Treasurer



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

BARCLAYS CAPITAL INC.

For itself and on behalf of the

several Initial Purchasers

 

By  

/s/ Mark C. Liggitt

Name:   Mark C. Liggitt Title:   Managing Director